Electronically Filed
                                                       Supreme Court
                                                       27578
                                                       23-DEC-2010
                                                       12:16 PM


                               NO. 27578


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


              OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                  vs.


                    CARRIE M. YONEMORI, Respondent.



              (ODC 05-153-8305, 08-028-8671, 09-047-8770)

                      ORDER OF SUSPENSION
    (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,
    and Intermediate Court of Appeals Chief Judge Nakamura,
                 assigned by reason of vacancy)

          Upon consideration of the Disciplinary Board’s Report
and Recommendation for the Disbarment of Respondent Carrie M.
Yonemori and the record, it appears Respondent Yonemori failed to
provide competent and diligent representation to three clients,
failed to communicate with the three clients, and failed to
cooperate in the investigation of the clients’ complaints.      It
further appears these failures violated Rules 1.1, 1.3, 1.4,
1.5(b), 3.4(e), 8.1(b), 8.4(a), and 8.4(d) of the Hawai'i Rules
of Professional Conduct, to the detriment of the clients and the
profession.    It further appears that the hearing officer
recommended a 3 year suspension.     This court has said “we will
not hesitate to impose substantial sanctions on attorneys who
neglect their clients’ cases,” but we “exercise caution and
prudence in adopting the ultimate sanction of disbarment,” Office
of Disciplinary Counsel v. Kagawa, 63 Haw. 150, 159, 622 P.2d
115, 121 (1981).   Such caution is warranted here.   It finally
appears from the evidence in the record that Respondent Yonemori
has no current clients and delaying the effective date of this
order as provided by Rule 2.16(c) of the Rules of the Supreme
Court of the State of Hawai'i (RSCH) would serve no purpose.
          IT IS HEREBY ORDERED that Respondent Yonemori is

suspended from the practice of law in this jurisdiction for a

period of three (3) years, effective upon entry of this order.

          IT IS FURTHER ORDERED that in addition to any other

requirements for reinstatement imposed by our Rules, Respondent

Yonemori shall (1) pay costs of these proceedings, as approved

upon timely submission of a bill of costs, and (2) pay

restitution in the amount of $225 to Cynthia Shiroma.

          IT IS FINALLY ORDERED that Respondent Yonemori shall

comply with the requirements of RSCH Rule 2.16.

          DATED:   Honolulu, Hawaii, December 23, 2010.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Craig H. Nakamura





                                 2